UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1184



WILFREDO GONZALEZ LORA,

                                                  Plaintiff - Appellant,

             versus



THOMAS M. HOLLENHORST, Assistant United States
Attorney, personal and official capacity;
WILLIAM FITZPATRICK, Special Assistant United
States   Attorney,   official   and   personal
capacity; EUGENE ROSSI, Special Assistant
United States Attorney; TIMOTHY MCGRATH,
Special Agent for the Drug Enforcement
Administration,    official    and    personal
capacity,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-449-AM)


Submitted:    August 26, 2004                Decided:   September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Wilfredo Gonzalez Lora, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Wilfredo    Gonzalez     Lora   appeals     the   district    court’s

orders dismissing his breach of contract action pursuant to Fed. R.

Civ. P. 12(b)(1), and denying his motion filed under Fed. R. Civ.

P. 59(e).        We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Lora v. Hollenhorst, No. CA-03-449-AM (E.D. Va. filed

Oct. 28, 2003 & entered Oct. 29, 2003; filed Nov. 17, 2003 &

entered Nov. 18, 2003). We dispense with oral argument because the

facts    and    legal     contentions    are    adequately       presented    in   the

materials      before     the   court    and    argument    would    not     aid   the

decisional process.



                                                                             AFFIRMED




                                        - 3 -